845 F.2d 328
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon Charles WHITE, Jr., Plaintiff-Appellant,v.Robert BROWN, Jr., and M.D. Bruder, Defendants-Appellees.
No. 87-1998.
United States Court of Appeals, Sixth Circuit.
April 29, 1988.

Before LIVELY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.


3
Plaintiff brought suit alleging that the defendant, Brown, had violated his eighth amendment rights by introducing potassium nitrate (commonly known as saltpeter) into the prison's food supply for the purpose of decreasing the sexual libidos of the inmates.  Plaintiff also alleged that the defendant, Dr. Bruder, denied him medical treatment for the ailments allegedly caused by the saltpeter.  The district court granted summary judgment for the defendants.  Upon review, we conclude the district court properly dismissed the complaint because there existed no genuine issue of material fact, and defendants were entitled to judgment as a matter of law.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for the reasons stated in the magistrate's reports, as adopted by the district court, dated May 30, 1985 and April 16, 1987.